SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2015 Commission File Number: 001-36349 MediWound Ltd. (Translation of registrant’s name into English) 42 Hayarkon Street Yavne, 8122745 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE On December 1, 2015, MediWound Ltd. issued a press release entitled “Mediwound Appoints Aharon Yaari to its Board of Directors”. A copy of this press release is attached to this Form 6-K as Exhibit 99.1. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIWOUND LTD. Date: December 1, 2015 By: /s/ Sharon Malka Name:Sharon Malka Title:Chief Financial & Operating Officer 3 EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Press release dated December 1, 2015 titled “Mediwound Appoints Aharon Yaari to its Board of Directors”. 4
